UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2015 Date of reporting period :	May 1, 2014 — April 30, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: PutnamMulti-Cap CoreFund Annual report4 | 30 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Important notice regarding Putnam’s privacy policy 17 Financial statements 18 Federal tax information 46 About the Trustees 47 Officers 49 Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: With the midway point of 2015 at hand, we note the sixth anniversary of the beginning of the U.S. economic expansion as dated by the National Bureau of Economic Research, which tracks the ups and downs of U.S. business cycles. It has also been six years since the beginning of the current bull market in U.S. stocks. Both the expansion and the bull market are longer than average, and both appear to owe their longevity, to some degree, to the extraordinary policy measures undertaken by the Federal Reserve. Recently, however, the Fed has been preparing markets for a shift toward tighter monetary policy. Short-term interest rates could increase for the first time since 2006. While higher interest rates can be a reflection of solid economic conditions, they can also pose a risk to fixed-income investments, and can have a less direct impact on stocks. International markets, which have performed well in early 2015, would also feel the effects of higher rates in the world’s largest economy. In the following pages, your fund’s portfolio manager provides a market outlook in addition to an update on your fund’s performance. With the possibility that markets could begin to move in different directions, it might be a prudent time to consult your financial advisor to determine whether any adjustments or additions to your portfolio are warranted. As the owner of a Putnam fund, you have put your investment in the hands of professional managers who pursue a consistent strategy and have experience in navigating changing market conditions. They, and we, share a deep conviction that an active approach based on fundamental research can play a valuable role in your portfolio. As always, thank you for investing with Putnam. Respectfully yours, Robert L. ReynoldsPresident and Chief Executive OfficerPutnam Investments Jameson A. BaxterChair, Board of Trustees June 11, 2015 Performance snapshot Annualized total return (%) comparison as of 4/30/15 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4     Multi-Cap Core Fund Interview with your fund’s portfolio manager Gerard P. Sullivan Jerry, how were conditions for stock market investors during the 12-month reporting period ended April30, 2015? U.S. stocks delivered solid performance, and throughout the period, the broad stock market, as measured by the S&P 500 Index, achieved and surpassed record highs several times. For the first half of the period, volatility was low and large market swings were rare, but in the latter half, investors encountered a more bumpy ride. In October, stocks declined nearly 10% in response to global geopolitical tensions, slowing growth in Europe and China, and falling oil prices. Although it felt painful at the time, I believe that pullback was relatively mild, and the market’s subsequent snapback — its V-shaped rebound — from its mid-October lows was about as sharp as I have ever seen. Stocks recovered dramatically, dipped again in early December, then surged to new record highs as 2014 came to a close. We saw some powerful gains, especially in health care and certain parts of retail and industrials. The early months of 2015 were also positive for stocks, although gains were much smaller and the market remained choppy. Investors were concerned about the effects of an unusually harsh winter on U.S. economic growth, the impact of a strong U.S. dollar on corporate profits, and plummeting oil Broad market index and fund performance This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 4/30/15. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 15. Multi-Cap Core Fund     5 prices. Despite these worries, in March, the bull market for U.S. stocks marked its sixth anniversary. How did the fund perform for the period? I am pleased to report that the fund delivered a return of 12.98% for class A shares at net asset value, outperforming its benchmark, the Russell 3000 Index, which returned 12.74%. In addition, the fund’s performance at net asset value outpaced, by a considerable margin, the average return of 10.55% for funds in its Lipper peer group, Multi-Cap Core Funds. The strongest-performing sectors in the fund’s portfolio were industrials and health care, while energy and technology were the weakest sectors for the period. Within the fund’s portfolio, what were some stocks that had a negative effect on performance for the period? A major theme for the financial markets during this time was plunging energy prices. In 2014, the price of oil dropped more than 50% from June to December, when it hit a five-year low. The decline was largely in response to greater oil supplies combined with reduced energy demand. Although lower oil prices put more money into U.S. consumers’ pockets, they had a negative effect on most stocks in the energy sector and caused volatility across global financial markets. The surplus of oil and massive price weakness hurt the stocks of many energy companies, particularly those that specialize in exploration and production. Sector allocations Allocations are shown as a percentage of the fund’s net assets as of 4/30/15. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. *The unclassified sector includes exchange-traded funds and other securities not able to be classified by sector. 6     Multi-Cap Core Fund “Today’s market still offers opportunities for investors who are patient and diligent in their research.” Jerry Sullivan This trend is reflected in the fund’s results for the period. Among the top detractors from performance were stocks of businesses that are directly influenced by the price of oil. They included ECA Marcellus Trust, Halliburton, Whiting Canadian Holding, and EV Energy Partners. By the close of the period, ECA Marcellus, Whiting, and EV Energy had been sold from the portfolio. Outside of energy, the stock of Weight Watchers International was a disappointment. The company has struggled with membership declines, particularly because of competition from newer weight-loss initiatives, such as software, mobile applications, and devices that monitor activity and calorie intake. Could you discuss some holdings that worked well for the fund? The top-performing holding for the period was TubeMogul, a video advertising company. Upon its initial public offering [IPO] in July2014, I added TubeMogul to the portfolio at a substantial discount to its original estimated IPO price range. Investors were not enthusiastic about this IPO, due in large part to doubts about the company’s profitability potential. Soon after the IPO, the stock price surged as the company reported revenue growth that exceeded expectations. A more recent earnings disappointment set the stock back a bit, but I believe TubeMogul continues to offer attractive growth potential, Top 10 holdings This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 4/30/15. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Multi-Cap Core Fund     7 and it remained in the portfolio at the close of the period. Energy sector weakness was also apparent in the top performers, as my decision to maintain an underweight position, versus the benchmark, in Chevron helped the fund’s relative performance. The stock of this energy giant, a component of the fund’s benchmark, performed poorly as oil prices collapsed. The biotechnology sector was a strong area for stocks during the period, due in large part to merger-and-acquisition activity. One top performer for the fund was InterMune, a biotechnology firm whose stock price advanced on the news that it was being acquired by Roche, a large Swiss pharmaceutical company. Chevron and InterMune were no longer in the portfolio at the close of the period. Also among the performance highlights was the stock of Banc of California. When I added it to the portfolio early in the period, I believed its price was very attractive and that the company was capable of stronger earnings growth as its management team became more focused. After the sharp declines in energy stocks, what is your approach to this sector today? In my view, we must proceed with caution because there is still potential for extreme volatility in the sector. However, I have started to inch my way back into energy holdings, selectively adding positions where I see attractive valuations. The timing may not seem ideal — many other sectors are likely to outperform in the next 12months or so — but I am taking a longer-term perspective, and I believe my patience could pay off. Energy is a cyclical sector, and I believe that we are at or near a cycle low. At current oil Comparison of top sector shifts This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8     Multi-Cap Core Fund price levels, few energy stocks are attractive, and there is still potential for more stock price declines. However, I believe that we will begin to see stabilization in the sector as oil production drops. Businesses have been working aggressively to cut production, and we have already seen a reduction in rig count — that is, the number of rigs pumping oil and gas. When production starts to tail off, perhaps in the second half of 2015, I believe investors’ appetite for energy stocks should return. At the same time, I believe we are likely to see increased merger-and-acquisition activity across the sector, which could lead to more investment opportunities. In the meantime, we are carefully studying company cost structures and we remain cautious with our energy sector decisions, as many balance sheets are quite challenged in this environment. What is your outlook for the overall market and U.S. stocks in the months ahead? For some time, U.S. investors have been preoccupied with whether — or more specifically, when — the Federal Reserve will raise short-term interest rates. The market has been focused on every word of the Fed’s recent statements, and many investors worry that rising rates will have a negative impact on stock performance. I believe the Fed will, and should, raise rates. This decision may cause short-term volatility, but ultimately it will happen for the right reasons. I don’t believe it will derail the stock market because, over time, a strong market depends on an economy that is healing and interest rates that are returning to more normalized levels. U.S. equity investors have had some pretty good years — the S&P 500 Index just delivered its ninth consecutive quarterly gain and the current bull market just marked its sixth anniversary. Despite this lengthy rally and fewer inexpensive stocks to choose from, I believe there are still opportunities for investors who are patient and diligent in their research. Thank you, Jerry, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Gerard P. Sullivan has an M.B.A. from the Columbia University Graduate School of Business and a B.A. from Columbia University. Jerry joined Putnam in 2008 and has been in the investment industry since 1982. Multi-Cap Core Fund     9 IN THE NEWS There seems to be momentum in the U.S. equities market, which is now in its third-longest bull run since 1928. Inflation, as measured by the Consumer Price Index, was –0.1% before seasonal adjustment for the 12months ended March31, 2015, according to the Bureau of Labor Statistics. Low inflation and a resilient U.S. economy generally provide a supportive environment for equities. However, investors appear to be more cautious than celebratory. Uncertainties include the timing of the Federal Reserve’s decision to implement the first hike in short-term interest rates since 2006 and whether the strong dollar could continue to worsen the trade balance, which could in turn reduce gross domestic product. In March, exports grew by less than 1%, according to the Bureau of Economic Analysis, compared with a 7.7% jump in imports in the same month. For now, the S&P500 Index continues to hover around the 2100 mark. Investors should keep in mind that equities tend to perform well when short-term rates are rising from low levels. The reason is, in part, because rising rates typically signal an improving economy. 10     Multi-Cap Core Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2015, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/15 Class A Class B Class C Class M Class R Class Y (inceptiondates) (9/24/10) (9/24/10) (9/24/10) (9/24/10) (9/24/10) (9/24/10) Before sales charge After sales charge Before CDSC After CDSC Before CDSC After CDSC Before sales charge After sales charge Netasset value Netasset value Life of fund 126.87% 113.82% 119.22% 117.22% 119.21% 119.21% 121.70% 113.94% 124.30% 129.46% Annualaverage 19.50  17.97  18.61  18.37  18.61  18.61  18.90  17.98  19.20  19.79  3 years 70.51  60.71  66.83  63.83  66.77  66.77  68.04  62.16  69.25  71.82  Annualaverage 19.47  17.13  18.60  17.89  18.59  18.59  18.89  17.48  19.17  19.77  1 year 12.98  6.48  12.16  7.16  12.14  11.14  12.43  8.49  12.66  13.24  Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 4/30/15 Russell 3000 Index Lipper Multi-Cap Core Funds category average* Life of fund 101.02%    88.59%    Annual average 16.39     14.70     3 years 59.60     55.56     Annual average 16.86     15.79     1 year 12.74     10.55     Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. *Over the 1-year, 3-year, and life-of-fund periods ended 4/30/15, there were 755, 670, and 597 funds, respectively, in this Lipper category. Multi-Cap Core Fund     11 Change in the value of a $10,000 investment ($9,425 after sales charge) Cumulative total return from 9/24/10 to 4/30/15 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B shares would have been valued at $21,922 ($21,722 after contingent deferred sales charge). A $10,000 investment in the fund’s class C shares would be valued at $21,921, and no contingent deferred sales charge would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $21,394. A $10,000 investment in the fund’s class R and Y shares would have been valued at $22,430 and $22,946, respectively. Fund price and distribution information For the 12-month period ended 4/30/15 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.063 — $0.014 $0.047 $0.050 $0.079 Capital gains Long-term gains 0.052 $0.052 0.052 0.052 0.052 0.052 Short-term gains 0.170 0.170 0.170 0.170 0.170 0.170 Total $0.285 $0.222 $0.236 $0.269 $0.272 $0.301 Share value Beforesales charge Aftersales charge Net assetvalue Net assetvalue Beforesales charge Aftersales charge Net assetvalue Net assetvalue 4/30/14 $16.17 $17.16 $15.91 $15.88 $16.03 $16.61 $16.16 $16.20 4/30/15 17.98 19.08 17.62 17.57 17.75 18.39 17.93 18.04 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 12     Multi-Cap Core Fund Fund performance as of most recent calendar quarter Total return for periods ended 3/31/15 Class A Class B Class C Class M Class R Class Y (inceptiondates) (9/24/10) (9/24/10) (9/24/10) (9/24/10) (9/24/10) (9/24/10) Before sales charge After sales charge Before CDSC After CDSC Before CDSC After CDSC Before sales charge After sales charge Netasset value Netasset value Life of fund 125.60% 112.63% 118.10% 116.10% 118.21% 118.21% 120.58% 112.86% 123.18% 128.18% Annualaverage 19.73  18.17  18.83  18.59  18.85  18.85  19.13  18.20  19.44  20.03  3 years 67.27  57.65  63.58  60.58  63.61  63.61  64.91  59.14  66.12  68.55  Annualaverage 18.71  16.39  17.83  17.10  17.83  17.83  18.14  16.75  18.43  19.01  1 year 12.01  5.57  11.17  6.17  11.21  10.21  11.44  7.54  11.75  12.34  See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 4/30/14* 1.24% 1.99% 1.99% 1.74% 1.49% 0.99% Total annual operating expenses for the fiscal year ended 4/30/14 1.52% 2.27% 2.27% 2.02% 1.77% 1.27% Annualized expense ratio for the six-month period ended 4/30/15† 1.11% 1.86% 1.86% 1.61% 1.36% 0.86% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *Reflects Putnam Management’s contractual obligation to limit expenses through 8/30/15. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Multi-Cap Core Fund     13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2014, to April 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.62 $9.40 $9.40 $8.14 $6.88 $4.36 Ending value (after expenses) $1,042.20 $1,038.10 $1,037.80 $1,039.30 $1,040.30 $1,043.50 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/15. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2015, use the following calculation method. To find the value of your investment on November 1, 2014, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.56 $9.30 $9.30 $8.05 $6.80 $4.31 Ending value (after expenses) $1,019.29 $1,015.57 $1,015.57 $1,016.81 $1,018.05 $1,020.53 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/15. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14     Multi-Cap Core Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge, or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 3000 Index is an unmanaged index of the 3,000 largest U.S. companies. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Multi-Cap Core Fund     15 Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2014, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2015, Putnam employees had approximately $498,000,000 and the Trustees had approximately $142,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16     Multi-Cap Core Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Multi-Cap Core Fund     17 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset typeand industry sector, country, or state to show areas of concentration anddiversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they wereearned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 18     Multi-Cap Core Fund Report of Independent Registered Public Accounting Firm The Board of Trustees and ShareholdersPutnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Multi-Cap Core Fund (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of April 30, 2015, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the four-year period then ended and the period from September 24, 2010 (commencement of operations) through April 30, 2011. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of April 30, 2015, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Multi-Cap Core Fund as of April 30, 2015, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for the periods specified in the first paragraph above, in conformity with U.S. generally accepted accounting principles. Boston, MassachusettsJune 11, 2015 Multi-Cap Core Fund     19 The fund’s portfolio 4/30/15 COMMON STOCKS (96.1%)* Shares Value Aerospace and defense (3.5%) Airbus Group NV (France) 11,050 $767,337 Boeing Co. (The) 8,433 1,208,786 Bombardier, Inc. Class B (Canada) 749,257 1,515,281 Curtiss-Wright Corp. 4,174 304,952 General Dynamics Corp. 15,268 2,096,602 Honeywell International, Inc. 10,321 1,041,595 L-3 Communications Holdings, Inc. 13,483 1,549,332 Northrop Grumman Corp. 20,377 3,138,873 Raytheon Co. 8,874 922,896 Spirit AeroSystems Holdings, Inc. Class A † 14,614 743,706 TransDigm Group, Inc. 6,885 1,460,515 United Technologies Corp. 6,926 787,833 15,537,708 Airlines (1.2%) Alaska Air Group, Inc. 14,156 906,833 Copa Holdings SA Class A (Panama) 2,669 295,965 Delta Air Lines, Inc. 24,428 1,090,466 JetBlue Airways Corp. † 53,303 1,094,311 Southwest Airlines Co. 26,426 1,071,839 United Continental Holdings, Inc. † 11,603 693,163 5,152,577 Auto components (1.0%) Delphi Automotive PLC (United Kingdom) 22,879 1,898,957 Lear Corp. 11,334 1,258,414 Magna International, Inc. (Canada) 22,196 1,119,344 4,276,715 Automobiles (0.7%) Fiat Chrysler Automobiles NV (United Kingdom) †S 63,716 939,811 Ford Motor Co. 63,871 1,009,162 General Motors Co. 28,789 1,009,342 2,958,315 Banks (6.5%) Banc of California, Inc. 34,200 424,080 Bank of America Corp. 226,345 3,605,676 C1 Financial, Inc. †S 41,570 778,190 Citigroup, Inc. 75,987 4,051,627 Citizens Financial Group, Inc. 84,200 2,193,410 First BanCorp. (Puerto Rico) † 29,196 175,468 Fulton Financial Corp. 20,198 245,608 Huntington Bancshares, Inc. 7,047 76,530 Investors Bancorp, Inc. 32,250 381,840 JPMorgan Chase & Co. 104,859 6,633,380 KeyCorp 65,452 945,781 Old National Bancorp 13,131 179,369 Pacific Premier Bancorp, Inc. † 7,006 109,714 PacWest Bancorp 11,487 518,064 PNC Financial Services Group, Inc. 11,861 1,088,010 SunTrust Banks, Inc. 21,327 885,071 20     Multi-Cap Core Fund COMMON STOCKS (96.1%)* cont. Shares Value Banks cont. Virgin Money Holdings UK PLC (United Kingdom) † 231,986 $1,400,163 Wells Fargo & Co. 96,525 5,318,528 29,010,509 Beverages (1.5%) Coca-Cola Co. (The) 21,892 887,940 Coca-Cola Enterprises, Inc. 27,842 1,236,463 Dr. Pepper Snapple Group, Inc. 11,612 866,023 Monster Beverage Corp. † 2,884 395,425 PepsiCo, Inc. 32,266 3,069,142 6,454,993 Biotechnology (3.1%) AMAG Pharmaceuticals, Inc. † 30,271 1,542,913 Amgen, Inc. 20,249 3,197,520 ARIAD Pharmaceuticals, Inc. † 69,406 601,750 Biogen, Inc. † 4,185 1,564,897 Celgene Corp. † 12,840 1,387,490 Gilead Sciences, Inc. † 46,858 4,709,698 United Therapeutics Corp. † 6,111 975,866 13,980,134 Building products (0.4%) AO Smith Corp. 13,355 853,385 Assa Abloy AB Class B (Sweden) 8,709 503,437 CaesarStone Sdot-Yam, Ltd. (Israel)S 5,548 328,664 1,685,486 Capital markets (3.1%) AllianceBernstein Holding LP (Partnership shares) 20,336 637,534 Ameriprise Financial, Inc. 6,151 770,597 Blackstone Group LP (The) 23,179 949,412 Carlyle Group LP (The) 39,344 1,187,795 Charles Schwab Corp. (The) 17,052 520,086 E*Trade Financial Corp. † 18,436 530,772 Goldman Sachs Group, Inc. (The) 10,520 2,066,338 KKR & Co. LP 36,833 829,111 Legg Mason, Inc. 22,576 1,188,626 Morgan Stanley 57,017 2,127,304 Oaktree Capital Group, LLC (Units) 5,579 298,365 Och-Ziff Capital Management Group, LLC Class A 29,018 374,622 State Street Corp. 21,527 1,660,162 Virtu Financial, Inc. Class A † 30,000 641,700 13,782,424 Chemicals (2.3%) Axalta Coating Systems, Ltd. † 25,149 771,571 CF Industries Holdings, Inc. 1,449 416,544 Dow Chemical Co. (The) 7,832 399,432 E.I. du Pont de Nemours & Co. 15,771 1,154,437 Huntsman Corp. 55,079 1,269,571 LyondellBasell Industries NV Class A 12,776 1,322,572 Monsanto Co. 11,722 1,335,839 Rayonier Advanced Materials, Inc. 42,315 707,084 Multi-Cap Core Fund     21 COMMON STOCKS (96.1%)* cont. Shares Value Chemicals cont. Sherwin-Williams Co. (The) 5,807 $1,614,346 Symrise AG (Germany) 16,929 1,034,422 10,025,818 Commercial services and supplies (2.2%) ABM Industries, Inc. 13,591 435,592 ADT Corp. (The)S 16,654 626,190 Deluxe Corp. 19,369 1,254,143 Elis SA (France) † 84,426 1,716,418 KAR Auction Services, Inc. 16,206 603,025 MiX Telematics, Ltd. ADR (South Africa) †S 10,935 76,545 Progressive Waste Solutions, Ltd. (Canada) 45,773 1,323,297 Tyco International PLC 38,667 1,522,706 Waste Management, Inc. 28,822 1,427,554 West Corp. 30,000 928,500 9,913,970 Communications equipment (1.5%) ARRIS Group, Inc. † 21,299 717,244 Cisco Systems, Inc. 93,231 2,687,850 CommScope Holding Co., Inc. † 40,083 1,182,849 QUALCOMM, Inc. 30,593 2,080,324 6,668,267 Construction and engineering (—%) Quanta Services, Inc. † 2,845 82,249 82,249 Consumer finance (1.0%) Capital One Financial Corp. 27,880 2,254,098 Discover Financial Services 39,810 2,307,786 4,561,884 Containers and packaging (0.4%) Berry Plastics Group, Inc. † 41,756 1,428,890 Graphic Packaging Holding Co. 39,302 554,158 1,983,048 Diversified consumer services (0.1%) Weight Watchers International, Inc. †S 27,537 235,441 235,441 Diversified financial services (0.5%) Berkshire Hathaway, Inc. Class B † 1,819 256,861 Capitol Acquisition Corp. II † 36,225 401,735 Voya Financial, Inc. 41,884 1,773,369 2,431,965 Diversified telecommunication services (1.3%) AT&T, Inc. 39,928 1,383,106 CenturyLink, Inc. 39,546 1,422,074 Iridium Communications, Inc. †S 92,237 938,050 Verizon Communications, Inc. 38,942 1,964,234 5,707,464 Electric utilities (1.1%) American Electric Power Co., Inc. 11,382 647,294 Duke Energy Corp. 15,379 1,192,949 Edison International 19,933 1,214,717 Entergy Corp. 21,835 1,685,225 4,740,185 22     Multi-Cap Core Fund COMMON STOCKS (96.1%)* cont. Shares Value Electronic equipment, instruments, and components (0.5%) CDW Corp. of Delaware 5,293 $202,828 Corning, Inc. 61,354 1,284,139 Flextronics International, Ltd. † 65,427 754,046 2,241,013 Energy equipment and services (1.2%) Cameron International Corp. † 18,140 994,435 Halliburton Co. 48,026 2,350,873 Nabors Industries, Ltd. 41,772 697,592 Schlumberger, Ltd. 12,372 1,170,515 U.S. Silica Holdings, Inc.S 6,538 244,194 5,457,609 Food and staples retail (2.6%) Costco Wholesale Corp. 14,079 2,014,001 CVS Health Corp. 55,767 5,537,105 Kroger Co. (The) 29,998 2,067,162 Wal-Mart Stores, Inc. 15,716 1,226,634 Walgreens Boots Alliance, Inc. 10,537 873,833 11,718,735 Food products (0.9%) Archer-Daniels-Midland Co. 14,171 692,678 Cal-Maine Foods, Inc.S 9,142 408,739 Keurig Green Mountain, Inc. 5,884 684,721 Pinnacle Foods, Inc. 52,664 2,135,525 3,921,663 Gas utilities (0.4%) UGI Corp. 55,117 1,918,623 1,918,623 Health-care equipment and supplies (1.5%) Becton Dickinson and Co. 6,234 878,184 Boston Scientific Corp. † 76,911 1,370,554 C.R. Bard, Inc. 3,715 618,845 Cooper Cos., Inc. (The) 1,421 253,037 Edwards Lifesciences Corp. † 11,472 1,452,929 GenMark Diagnostics, Inc. † 3,167 30,403 Halyard Health, Inc. †S 736 35,681 Medtronic PLC 17,662 1,314,936 Stryker Corp. 6,935 639,684 6,594,253 Health-care providers and services (3.5%) Aetna, Inc. 10,637 1,136,776 AmerisourceBergen Corp. 15,053 1,720,558 AmSurg Corp. † 7,891 494,924 Anthem, Inc. 8,884 1,340,862 Cardinal Health, Inc. 17,188 1,449,636 Cigna Corp. 4,830 602,011 Civitas Solutions, Inc. † 30,000 562,500 Express Scripts Holding Co. † 691 59,702 HCA Holdings, Inc. † 34,330 2,540,763 HealthSouth Corp. 34,222 1,547,519 Humana, Inc. 2,908 481,565 LifePoint Hospitals, Inc. † 12,923 967,674 Multi-Cap Core Fund     23 COMMON STOCKS (96.1%)* cont. Shares Value Health-care providers and services cont. Premier, Inc. Class A † 6,658 $252,338 Surgical Care Affiliates, Inc. † 35,000 1,319,500 UnitedHealth Group, Inc. 9,772 1,088,601 15,564,929 Health-care technology (0.1%) Castlight Health, Inc. Class B †S 42,183 317,638 317,638 Hotels, restaurants, and leisure (2.3%) Bloomin’ Brands, Inc. 32,530 737,130 Carrols Restaurant Group, Inc. † 177,979 1,608,930 Compass Group PLC (United Kingdom) 26,923 477,270 Extended Stay America, Inc. (Unit) 11,471 232,402 Las Vegas Sands Corp. 25,360 1,341,037 McDonald’s Corp. 320 30,896 Peak Resorts, Inc. 103,650 693,419 Penn National Gaming, Inc. † 105,921 1,703,210 Restaurant Brands International LP (Units) (Canada) 131 5,123 Starbucks Corp. 19,870 985,155 Vail Resorts, Inc. 8,763 869,377 Wyndham Worldwide Corp. 10,375 886,025 Yum! Brands, Inc. 7,040 605,158 10,175,132 Household durables (0.7%) Leggett & Platt, Inc. 24,930 1,058,777 New Home Co., Inc. (The) † 3,661 54,329 UCP, Inc. Class A † 47,688 412,978 WCI Communities, Inc. † 39,591 920,491 Whirlpool Corp. 4,171 732,428 3,179,003 Household products (0.9%) Energizer Holdings, Inc. 6,791 927,786 Kimberly-Clark Corp. 7,544 827,501 Procter & Gamble Co. (The) 23,972 1,906,014 Spectrum Brands Holdings, Inc. 5,319 486,316 4,147,617 Independent power and renewable electricity producers (0.4%) NRG Energy, Inc. 65,186 1,645,295 1,645,295 Industrial conglomerates (0.6%) 3M Co. 12,230 1,912,650 Danaher Corp. 5,016 410,710 General Electric Co. 5,580 151,106 Siemens AG (Germany) 2,455 268,715 Toshiba Corp. (Japan) 35,000 139,968 2,883,149 Insurance (3.9%) Allstate Corp. (The) 14,175 987,431 American International Group, Inc. 84,702 4,767,876 Amtrust Financial Services, Inc.S 15,329 911,616 Assured Guaranty, Ltd. 52,756 1,371,128 Chubb Corp. (The) 8,972 882,396 24     Multi-Cap Core Fund COMMON STOCKS (96.1%)* cont. Shares Value Insurance cont. Genworth Financial, Inc. Class A † 31,020 $272,666 Hartford Financial Services Group, Inc. (The) 56,637 2,309,090 Lincoln National Corp. 22,800 1,287,972 MetLife, Inc. 45,662 2,342,004 Prudential PLC (United Kingdom) 43,580 1,087,553 Travelers Cos., Inc. (The) 11,005 1,112,716 17,332,448 Internet and catalog retail (1.1%) Amazon.com, Inc. † 3,840 1,619,635 Expedia, Inc. 17,886 1,685,398 FabFurnish GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) † ΔΔ F 1 1 Global Fashion Holding SA (acquired 8/2/13, cost $43,883) (Private) (Brazil) † ΔΔ F 1,036 24,166 Lands’ End, Inc. † 21,174 622,092 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) † ΔΔ F 1 1 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) † ΔΔ F 1 1 Priceline Group, Inc. (The) † 598 740,210 4,691,504 Internet software and services (2.8%) Alibaba Group Holding, Ltd. ADR (China) †S 24,659 2,004,530 AOL, Inc. † 30,854 1,231,075 eBay, Inc. † 42,580 2,480,711 Facebook, Inc. Class A † 15,163 1,194,390 Google, Inc. Class A † 4,020 2,206,055 GrubHub, Inc. † 23,279 958,396 Hortonworks, Inc. †S 4,605 92,883 MaxPoint Interactive, Inc. † 155,000 1,142,350 Pandora Media, Inc. † 16,697 297,874 Yahoo!, Inc. † 20,460 870,880 12,479,144 IT Services (2.3%) Amdocs, Ltd. 14,950 823,297 CACI International, Inc. Class A † 11,007 971,258 Computer Sciences Corp. 23,244 1,498,076 DST Systems, Inc. 3,295 379,189 IBM Corp. 24,073 4,123,464 MasterCard, Inc. Class A 21,509 1,940,327 Visa, Inc. Class A 1,624 107,265 Xerox Corp. 46,919 539,569 10,382,445 Life sciences tools and services (0.5%) Agilent Technologies, Inc. 11,566 478,485 Mettler-Toledo International, Inc. † 3,300 1,046,133 Waters Corp. † 5,702 713,833 2,238,451 Machinery (1.6%) Caterpillar, Inc. 10,223 888,174 Deere & Co. 12,289 1,112,400 Manitowoc Co., Inc. (The) 27,604 544,627 Multi-Cap Core Fund     25 COMMON STOCKS (96.1%)* cont. Shares Value Machinery cont. Middleby Corp. (The) † 3,080 $312,127 Pall Corp. 5,970 581,000 Parker Hannifin Corp. 8,421 1,005,131 Stanley Black & Decker, Inc. 11,245 1,109,882 Trinity Industries, Inc. 53,019 1,436,285 6,989,626 Media (2.7%) CBS Corp. Class B (non-voting shares) 15,586 968,358 Charter Communications, Inc. Class A † 2,976 556,691 Comcast Corp. Class A 32,144 1,856,637 DIRECTV † 5,386 488,537 Discovery Communications, Inc. Class A † 14,246 461,001 DISH Network Corp. Class A † 5,009 338,909 Liberty Global PLC Ser. C (United Kingdom) † 26,526 1,338,237 Lions Gate Entertainment Corp. 23,509 729,014 Madison Square Garden Co. (The) Class A † 2,730 219,219 MDC Partners, Inc. Class A 26,408 552,984 SFX Entertainment, Inc. † 9,948 43,473 Time Warner Cable, Inc. 6,035 938,563 Time Warner, Inc. 21,650 1,827,477 Townsquare Media, Inc. Class A † 51,147 698,668 Walt Disney Co. (The) 7,499 815,291 11,833,059 Metals and mining (1.3%) AK Steel Holding Corp. †S 53,675 272,669 BHP Billiton, Ltd. ADR (Australia) 14,927 765,606 Cliffs Natural Resources, Inc.S 81,571 484,532 Freeport-McMoRan, Inc. (Indonesia) 49,661 1,155,611 Noranda Aluminum Holding Corp. 22,986 76,773 Nucor Corp. 28,694 1,401,989 Steel Dynamics, Inc. 8,876 196,426 United States Steel Corp. 59,166 1,421,167 5,774,773 Multi-utilities (0.3%) Public Service Enterprise Group, Inc. 27,929 1,160,171 1,160,171 Multiline retail (1.3%) Big Lots, Inc. 12,322 561,514 Dollar General Corp. 20,380 1,481,830 Kohl’s Corp. 25,670 1,839,256 Macy’s, Inc. 11,715 757,140 Target Corp. 17,298 1,363,601 6,003,341 Oil, gas, and consumable fuels (6.0%) Anadarko Petroleum Corp. 17,821 1,676,956 Antero Midstream Partners LP 30,000 750,000 Antero Resources Corp. † 18,224 807,505 Apache Corp. 9,991 683,384 Chesapeake Energy Corp.S 24,255 382,501 CONSOL Energy, Inc. 3,858 125,308 26     Multi-Cap Core Fund COMMON STOCKS (96.1%)* cont. Shares Value Oil, gas, and consumable fuels cont. Devon Energy Corp. 15,854 $1,081,401 Enviva Partners LP † 35,000 741,650 EOG Resources, Inc. 9,457 935,770 Exxon Mobil Corp. 60,186 5,258,451 Gaztransport Et Technigaz SA (France) 6,611 395,386 Hess Corp. 11,756 904,036 JP Energy Partners LP 33,108 453,580 MarkWest Energy Partners LP 13,431 906,055 Memorial Production Partners LP (Units) 30,071 538,872 Memorial Resource Development Corp. † 102,704 2,073,594 NuStar Energy LP 10,017 672,942 Royal Dutch Shell PLC ADR Class A (United Kingdom) 25,608 1,624,315 Suncor Energy, Inc. (Canada) 33,034 1,076,908 Total SA ADR (France) 36,203 1,958,582 USD Partners LP 22,540 327,055 Valero Energy Corp. 34,906 1,986,151 Whiting Petroleum Corp. † 31,743 1,203,377 26,563,779 Paper and forest products (0.3%) International Paper Co. 28,389 1,525,057 1,525,057 Personal products (0.8%) Avon Products, Inc.S 141,712 1,157,787 Coty, Inc. Class A † 42,309 1,011,608 Estee Lauder Cos., Inc. (The) Class A 14,646 1,190,573 3,359,968 Pharmaceuticals (4.7%) Actavis PLC † 3,226 912,506 Bristol-Myers Squibb Co. 19,591 1,248,534 Impax Laboratories, Inc. † 15,759 713,252 Jazz Pharmaceuticals PLC † 2,508 448,180 Johnson & Johnson 38,329 3,802,237 Merck & Co., Inc. 50,568 3,011,830 Mylan NV † 15,373 1,110,853 Perrigo Co. PLC 9,793 1,794,861 Pfizer, Inc. 161,379 5,475,589 Roche Holding AG ADR (Switzerland) 23,570 845,692 Shire PLC ADR (United Kingdom) 1,681 409,340 Zoetis, Inc. 29,511 1,310,879 21,083,753 Real estate investment trusts (REITs) (1.0%) Armada Hoffler Properties, Inc. 92,631 951,320 Brixmor Property Group, Inc. 16,452 385,799 CatchMark Timber Trust, Inc. Class A 84,466 979,806 Easterly Government Properties, Inc. † 106,372 1,675,359 Hannon Armstrong Sustainable Infrastructure Capital, Inc. 20,582 391,058 Parkway Properties, Inc. 7,062 114,899 Prologis, Inc. 684 27,497 4,525,738 Multi-Cap Core Fund     27 COMMON STOCKS (96.1%)* cont. Shares Value Real estate management and development (0.2%) Marcus & Millichap, Inc. † 16,930 $598,983 RE/MAX Holdings, Inc. Class A 14,873 502,559 1,101,542 Road and rail (0.8%) Genesee & Wyoming, Inc. Class A † 924 85,886 JB Hunt Transport Services, Inc. 5,027 438,354 Old Dominion Freight Line, Inc. † 4,037 287,152 Union Pacific Corp. 27,490 2,920,263 3,731,655 Semiconductors and semiconductor equipment (2.8%) Atmel Corp. 12,562 95,220 Broadcom Corp. Class A 45,325 2,003,592 Intel Corp. 88,855 2,892,230 Lam Research Corp. 17,042 1,288,034 Marvell Technology Group, Ltd. 52,958 741,942 Maxim Integrated Products, Inc. 14,072 461,984 Micron Technology, Inc. † 100,705 2,832,832 NVIDIA Corp. 6,892 152,968 ON Semiconductor Corp. † 54,821 631,538 Teradyne, Inc. 11,057 201,790 Texas Instruments, Inc. 19,545 1,059,534 Xilinx, Inc. 1,626 70,503 12,432,167 Software (4.3%) Activision Blizzard, Inc. 51,045 1,164,592 Autodesk, Inc. † 13,655 776,014 Cadence Design Systems, Inc. † 30,598 570,653 Electronic Arts, Inc. † 11,113 645,554 EnerNOC, Inc. † 12,270 135,584 Microsoft Corp. 133,914 6,513,577 Mobileye NV (Israel) † 35,472 1,591,274 Oracle Corp. 95,188 4,152,101 Red Hat, Inc. † 17,379 1,307,944 Symantec Corp. 26,182 652,586 TiVo, Inc. † 54,591 603,231 TubeMogul, Inc. †S 58,156 837,446 18,950,556 Specialty retail (3.8%) American Eagle Outfitters, Inc. 92,993 1,479,519 Bed Bath & Beyond, Inc. † 13,328 939,091 Best Buy Co., Inc. 27,487 952,425 Boot Barn Holdings, Inc. †S 75,000 1,861,500 Chico’s FAS, Inc. 48,988 825,938 Children’s Place, Inc. (The) 17,657 1,071,074 Conn’s, Inc. † 15,164 424,137 Gap, Inc. (The) 35,641 1,412,809 GNC Holdings, Inc. Class A 22,948 987,911 Home Depot, Inc. (The) 16,969 1,815,344 Lowe’s Cos., Inc. 16,409 1,129,924 Michaels Cos., Inc. (The) † 49,389 1,277,200 28     Multi-Cap Core Fund COMMON STOCKS (96.1%)* cont. Shares Value Specialty retail cont. Sally Beauty Holdings, Inc. † 26,718 $833,869 Select Comfort Corp. † 5,623 173,301 Tiffany & Co. 7,406 647,877 TJX Cos., Inc. (The) 18,103 1,168,368 17,000,287 Technology hardware, storage, and peripherals (4.0%) Apple, Inc. 79,048 9,892,857 EMC Corp. 58,690 1,579,348 Hewlett-Packard Co. 108,406 3,574,146 NetApp, Inc. 6,893 249,871 QLogic Corp. † 21,108 310,288 SanDisk Corp. 8,544 571,935 Seagate Technology PLC 14,465 849,385 Western Digital Corp. 7,503 733,343 17,761,173 Textiles, apparel, and luxury goods (0.6%) Coach, Inc. 16,881 645,023 Michael Kors Holdings, Ltd. † 8,125 502,613 NIKE, Inc. Class B 13,263 1,310,915 2,458,551 Thrifts and mortgage finance (0.2%) Radian Group, Inc. 50,088 894,572 894,572 Tobacco (0.6%) Altria Group, Inc. 18,290 915,415 Lorillard, Inc. 17,515 1,223,598 Philip Morris International, Inc. 6,555 547,146 2,686,159 Trading companies and distributors (0.1%) HD Supply Holdings, Inc. † 18,526 611,358 611,358 Transportation infrastructure (0.9%) Macquarie Infrastructure Co., LLC 50,028 4,140,317 4,140,317 Water utilities (0.1%) American Water Works Co., Inc. 8,543 465,764 465,764 Wireless telecommunication services (0.1%) Sprint Corp. † 107,871 553,379 553,379 Total common stocks (cost $408,051,273) $427,684,548 INVESTMENT COMPANIES (0.6%)* Shares Value iShares MSCI United Kingdom ETF (United Kingdom) 38,626 $742,005 SPDR S&P rust 9,589 1,999,498 Total investment companies (cost $2,583,536) $2,741,503 CONVERTIBLE PREFERRED STOCKS (0.5%)* Shares Value Actavis PLC Ser. A, 5.50% cv. pfd. † 831 $831,548 American Tower Corp. $5.50 cv. pfd. † R 7,807 791,923 AmSurg Corp. Ser. A-1, $5.25 cv. pfd. 2,324 292,847 Multi-Cap Core Fund     29 CONVERTIBLE PREFERRED STOCKS (0.5%)* cont. Shares Value Banc of California, Inc. $4.00 cv. pfd. 5,050 $299,162 Iridium Communications, Inc. Ser. B, 6.75% cv. pfd. 285 105,450 Iridium Communications, Inc. 144A $7.00 cv. pfd. 213 25,161 Total convertible preferred stocks (cost $2,189,150) $2,346,091 SHORT-TERM INVESTMENTS (4.9%)* Shares Value Putnam Cash Collateral Pool, LLC 0.22%d 8,833,250 $8,833,250 Putnam Short Term Investment Fund 0.07%L 12,870,524 12,870,524 Total short-term investments (cost $21,703,774) $21,703,774 TOTAL INVESTMENTS Total investments (cost $434,527,733) $454,475,916 Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 1, 2014 through April 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $445,168,153. † This security is non-income-producing. ΔΔ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $24,169, or less than 0.1% of net assets. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $4 to cover the settlement of certain securities. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. 30     Multi-Cap Core Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $62,309,909 $477,270 $24,169 Consumer staples 32,289,135 — — Energy 31,626,002 395,386 — Financials 71,153,366 2,487,716 — Health care 59,779,158 — — Industrials 47,332,220 3,395,875 — Information technology 80,914,765 — — Materials 18,274,274 1,034,422 — Telecommunication services 6,260,843 — — Utilities 9,930,038 — — Total common stocks 419,869,710 7,790,669 24,169 Convertible preferred stocks 831,548 1,514,543 — Investment companies 2,741,503 — — Short-term investments 12,870,524 8,833,250 — Totals by level $436,313,285 $18,138,462 $24,169 *Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Multi-Cap Core Fund     31 Statement of assets and liabilities 4/30/15 ASSETS Investment in securities, at value, including $8,327,902 of securities on loan (Note 1): Unaffiliated issuers (identified cost $412,823,959) $432,772,142 Affiliated issuers (identified cost $21,703,774) (Notes 1 and 5) 21,703,774 Dividends, interest and other receivables 290,594 Receivable for shares of the fund sold 4,799,779 Receivable for investments sold 7,949,843 Prepaid assets 42,935 Total assets 467,559,067 LIABILITIES Payable for investments purchased 12,680,959 Payable for shares of the fund repurchased 321,254 Payable for compensation of Manager (Note 2) 191,852 Payable for custodian fees (Note 2) 13,657 Payable for investor servicing fees (Note 2) 123,393 Payable for Trustee compensation and expenses (Note 2) 1,898 Payable for administrative services (Note 2) 1,168 Payable for distribution fees (Note 2) 107,239 Collateral on securities loaned, at value (Note 1) 8,833,250 Other accrued expenses 116,244 Total liabilities 22,390,914 Net assets $445,168,153 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $423,737,562 Undistributed net investment income (Note 1) 229,747 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 1,252,140 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 19,948,704 Total — Representing net assets applicable to capital shares outstanding $445,168,153 COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($174,471,429 divided by 9,703,950 shares) $17.98 Offering price per class A share (100/94.25 of $17.98)* $19.08 Net asset value and offering price per class B share ($7,691,140 divided by 436,542 shares)** $17.62 Net asset value and offering price per class C share ($78,033,397 divided by 4,440,059 shares)** $17.57 Net asset value and redemption price per class M share ($3,574,736 divided by 201,370 shares) $17.75 Offering price per class M share (100/96.50 of $17.75)* $18.39 Net asset value, offering price and redemption price per class R share ($2,221,868 divided by 123,891 shares) $17.93 Net asset value, offering price and redemption price per class Y share ($179,175,583 divided by 9,930,466 shares) $18.04 *  On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. **  Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 32     Multi-Cap Core Fund Statement of operations Year ended 4/30/15 INVESTMENT INCOME Dividends (net of foreign tax of $18,382) $3,666,606 Interest (including interest income of $6,085 from investments in affiliated issuers) (Note 5) 6,521 Securities lending (Note 1) 128,816 Total investment income 3,801,943 EXPENSES Compensation of Manager (Note 2) 1,150,470 Investor servicing fees (Note 2) 406,409 Custodian fees (Note 2) 39,926 Trustee compensation and expenses (Note 2) 9,338 Distribution fees (Note 2) 638,884 Administrative services (Note 2) 5,676 Other 254,549 Total expenses 2,505,252 Expense reduction (Note 2) (4,428) Net expenses 2,500,824 Net investment income 1,301,119 Net realized gain on investments (Notes 1 and 3) 2,690,441 Net realized gain on foreign currency transactions (Note 1) 1,556 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 516 Net unrealized appreciation of investments during the year 15,528,876 Net gain on investments 18,221,389 Net increase in net assets resulting from operations $19,522,508 The accompanying notes are an integral part of these financial statements. Multi-Cap Core Fund     33 Statement of changes in net assets INCREASE IN NET ASSETS Year ended 4/30/15 Year ended 4/30/14 Operations: Net investment income $1,301,119 $160,112 Net realized gain on investments and foreign currency transactions 2,691,997 2,407,374 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 15,529,392 2,475,362 Net increase in net assets resulting from operations 19,522,508 5,042,848 Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (389,160) (69,439) Class B — (2,585) Class C (27,585) (9,888) Class M (6,435) (457) Class R (5,047) (58) Class Y (356,029) (41,172) Net realized short-term gain on investments Class A (1,051,836) (748,498) Class B (50,645) (49,165) Class C (334,968) (171,282) Class M (23,275) (7,917) Class R (17,160) (1,094) Class Y (765,721) (327,353) From net realized long-term gain on investments Class A (321,738) (293,998) Class B (15,492) (19,311) Class C (102,461) (67,277) Class M (7,119) (3,109) Class R (5,249) (430) Class Y (234,220) (128,579) Increase from capital share transactions (Note 4) 382,221,369 29,776,154 Total increase in net assets 398,029,737 32,877,390 NET ASSETS Beginning of year 47,138,416 14,261,026 End of year (including undistributed net investment income of $229,747 and $3,910, respectively) $445,168,153 $47,138,416 The accompanying notes are an integral part of these financial statements. 34     Multi-Cap Core Fund This page left blank intentionally. Multi-Cap Core Fund     35 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss)a Net realized and unrealized gain (loss) on investments Total from investment operations Fromnet investment income Fromnet realized gain on investments Totaldistributions Redemption fees Net asset value, end of period Total return at net asset value (%)b Net assets, end of period (in thousands) Ratio of expenses to average netassets (%)c Ratio of net investment income (loss) to average netassets (%) Portfolio turnover (%) Class A April 30, 2015 $16.17 .12 1.97 2.09 (.06) (.22) (.28) — $17.98 12.98 $174,471 1.14 .69 52 April 30, 2014 13.87 .12 3.62 3.74 (.09) (1.35) (1.44) — 16.17 27.60 23,980 1.24d .75d 100 April 30, 2013 12.37 .11 2.05 2.16 (.17) (.49) (.66) —e 13.87 18.28 9,685 1.31d .85d 136 April 30, 2012 12.74 .10 .16 .26 (.04) (.59) (.63) —e 12.37 2.67 5,590 1.34d .83d 97 April 30, 2011† 10.00 .03 2.90 2.93 (.02) (.17) (.19) —e 12.74 29.59* 5,406 .80*d .29*d 67* Class B April 30, 2015 $15.91 (.01) 1.94 1.93 — (.22) (.22) — $17.62 12.16 $7,691 1.89 (.03) 52 April 30, 2014 13.73 (.01) 3.59 3.58 (.05) (1.35) (1.40) — 15.91 26.67 2,130 1.99d (.04)d 100 April 30, 2013 12.26 .02 2.03 2.05 (.09) (.49) (.58) —e 13.73 17.43 273 2.06d .13d 136 April 30, 2012 12.69 .01 .15 .16 —e (.59) (.59) —e 12.26 1.86 189 2.09d .07d 97 April 30, 2011† 10.00 (.02) 2.90 2.88 (.02) (.17) (.19) —e 12.69 29.00* 69 1.25*d (.19) *d 67* Class C April 30, 2015 $15.88 (.01) 1.93 1.92 (.01) (.22) (.23) — $17.57 12.14 $78,033 1.89 (.08) 52 April 30, 2014 13.72 —e 3.57 3.57 (.06) (1.35) (1.41) — 15.88 26.58 8,539 1.99d (.03)d 100 April 30, 2013 12.27 .01 2.04 2.05 (.11) (.49) (.60) —e 13.72 17.48 868 2.06d .11d 136 April 30, 2012 12.70 .01 .15 .16 — (.59) (.59) —e 12.27 1.83 353 2.09d .10d 97 April 30, 2011† 10.00 (.03) 2.91 2.88 (.01) (.17) (.18) —e 12.70 29.08* 274 1.25*d (.22) *d 67* Class M April 30, 2015 $16.03 .03 1.96 1.99 (.05) (.22) (.27) — $17.75 12.43 $3,575 1.64 .18 52 April 30, 2014 13.80 .04 3.60 3.64 (.06) (1.35) (1.41) — 16.03 26.95 164 1.74d .26d 100 April 30, 2013 12.32 .05 2.04 2.09 (.12) (.49) (.61) —e 13.80 17.74 52 1.81d .40d 136 April 30, 2012 12.72 .04 .15 .19 — (.59) (.59) —e 12.32 2.07 33 1.84d .34d 97 April 30, 2011† 10.00 (.01) 2.91 2.90 (.01) (.17) (.18) —e 12.72 29.25* 36 1.10*d (.08) *d 67* Class R April 30, 2015 $16.16 .07 1.97 2.04 (.05) (.22) (.27) — $17.93 12.66 $2,222 1.39 .42 52 April 30, 2014 13.86 .03f 3.67 3.70 (.05) (1.35) (1.40) — 16.16 27.31 204 1.49d .17d,f 100 April 30, 2013 12.36 .08 2.05 2.13 (.14) (.49) (.63) —e 13.86 18.00 16 1.56d .66d 136 April 30, 2012 12.73 .07 .16 .23 (.01) (.59) (.60) —e 12.36 2.40 13 1.59d .59d 97 April 30, 2011† 10.00 .02 2.90 2.92 (.02) (.17) (.19) —e 12.73 29.41* 13 .95*d .15*d 67* Class Y April 30, 2015 $16.20 .16 1.98 2.14 (.08) (.22) (.30) — $18.04 13.24 $179,176 .89 .91 52 April 30, 2014 13.88 .15 3.64 3.79 (.12) (1.35) (1.47) — 16.20 27.98 12,121 .99d .97d 100 April 30, 2013 12.38 .14 2.05 2.19 (.20) (.49) (.69) —e 13.88 18.55 3,368 1.06d 1.15d 136 April 30, 2012 12.76 .12 .16 .28 (.07) (.59) (.66) —e 12.38 2.85 2,013 1.09d 1.07d 97 April 30, 2011† 10.00 .05 2.91 2.96 (.03) (.17) (.20) —e 12.76 29.85* 1,662 .65*d .45*d 67* See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 36 Multi-Cap Core Fund Multi-Cap Core Fund 37 Financial highlights (Continued) * Not annualized. † For the period September 24, 2010 (commencement of operations) to April 30, 2011. a  Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b  Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c  Includes amounts paid through expense offset and brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d  Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage ofaverage net assets April 30, 2014 0.28% April 30, 2013 0.48 April 30, 2012 1.48 April 30, 2011 2.26 e Amount represents less than $0.01 per share. f The net investment income ratio and per share amount shown for the period ending April 30, 2014 may not correspond with the expected class specific differences for the period due to the timing of subscriptions into the class. The accompanying notes are an integral part of these financial statements. 38     Multi-Cap Core Fund Notes to financial statements 4/30/15 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from May 1, 2014 through April 30, 2015. Putnam Multi-Cap Core Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek capital appreciation. The fund invests mainly in common stocks (growth or value stocks or both) of U.S. companies of any size that Putnam Management believes have favorable investment potential. For example, the fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management may also consider other factors that it believes will cause the stock price to rise. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are Multi-Cap Core Fund     39 reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign 40     Multi-Cap Core Fund currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $8,833,250 and the value of securities loaned amounted to $8,468,542. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions and from partnership income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $291,026 to decrease undistributed net investment income, $1,675 to decrease paid-in-capital and $292,701 to increase accumulated net realized gain. Multi-Cap Core Fund     41 The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $32,525,592 Unrealized depreciation (12,617,190) Net unrealized appreciation 19,908,402 Undistributed ordinary income 229,747 Undistributed short-term gain 707,608 Undistributed long-term gain 584,314 Cost for federal income tax purposes $434,567,514 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.660% of the next $5 billion, 0.610% of the next $10 billion, 0.560% of the next $10 billion, 0.510% of the next $50 billion, 0.490% of the next $50 billion, 0.480% of the next $100 billion and 0.475% of any excess thereafter. Putnam Management has contractually agreed, through August 30, 2015, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) for the portion of the fund’s fiscal year beginning after January 1, 2015, a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s 42     Multi-Cap Core Fund average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $181,562 ClassB 8,810 ClassC 65,467 ClassM 3,529 ClassR 2,608 ClassY 144,433 Total $406,409 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $2,342 under the expense offset arrangements and by $2,086 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $236, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $234,533 ClassB 45,718 ClassC 338,208 ClassM 13,641 ClassR 6,784 Total $638,884 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $159,526 and $1,272 from the sale of classA and classM shares, respectively, and received $1,983 and $795 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Multi-Cap Core Fund     43 Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $477,598,652 $107,474,453 U.S. government securities (Long-term) — — Total $477,598,652 $107,474,453 Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 4/30/15 Year ended 4/30/14 ClassA Shares Amount Shares Amount Shares sold 9,854,362 $171,462,643 1,193,976 $18,742,343 Shares issued in connection with reinvestment of distributions 94,619 1,677,598 65,951 1,005,715 9,948,981 173,140,241 1,259,927 19,748,058 Shares repurchased (1,728,196) (30,271,672) (475,072) (7,374,206) Net increase 8,220,785 $142,868,569 784,855 $12,373,852 Year ended 4/30/15 Year ended 4/30/14 ClassB Shares Amount Shares Amount Shares sold 332,189 $5,692,478 112,072 $1,747,054 Shares issued in connection with reinvestment of distributions 3,678 64,154 4,720 71,035 335,867 5,756,632 116,792 1,818,089 Shares repurchased (33,226) (573,354) (2,743) (42,036) Net increase 302,641 $5,183,278 114,049 $1,776,053 Year ended 4/30/15 Year ended 4/30/14 ClassC Shares Amount Shares Amount Shares sold 4,035,586 $69,402,577 469,260 $7,307,219 Shares issued in connection with reinvestment of distributions 25,566 444,339 16,351 245,752 4,061,152 69,846,916 485,611 7,552,971 Shares repurchased (158,729) (2,758,978) (11,242) (172,987) Net increase 3,902,423 $67,087,938 474,369 $7,379,984 Year ended 4/30/15 Year ended 4/30/14 ClassM Shares Amount Shares Amount Shares sold 216,849 $3,732,113 6,980 $107,276 Shares issued in connection with reinvestment of distributions 2,100 36,829 758 11,483 218,949 3,768,942 7,738 118,759 Shares repurchased (27,797) (492,919) (1,262) (19,193) Net increase 191,152 $3,276,023 6,476 $99,566 44     Multi-Cap Core Fund Year ended 4/30/15 Year ended 4/30/14 ClassR Shares Amount Shares Amount Shares sold 121,274 $2,122,798 11,417 $181,663 Shares issued in connection with reinvestment of distributions 874 15,477 104 1,582 122,148 2,138,275 11,521 183,245 Shares repurchased (10,904) (189,799) (2) (27) Net increase 111,244 $1,948,476 11,519 $183,218 Year ended 4/30/15 Year ended 4/30/14 ClassY Shares Amount Shares Amount Shares sold 10,435,382 $184,030,407 537,299 $8,463,737 Shares issued in connection with reinvestment of distributions 75,839 1,347,617 32,566 496,957 10,511,221 185,378,024 569,865 8,960,694 Shares repurchased (1,329,076) (23,520,939) (64,140) (997,213) Net increase 9,182,145 $161,857,085 505,725 $7,963,481 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $1,032,348 $152,302,439 $140,464,263 $6,085 $12,870,524 Totals *Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Multi-Cap Core Fund     45 Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $1,096,338 as a capital gain dividend with respect to the taxable year ended April 30, 2015, or, if subsequently determined to be different, the net capital gain of such year. The fund designated 96.37% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period, the fund hereby designates 100.00%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. The Form 1099 that will be mailed to you in January 2016 will show the tax status of all distributions paid to your account in calendar 2015. 46     Multi-Cap Core Fund About the Trustees Independent Trustees Liaquat Ahamed Born 1952, Trustee since 2012 Principal occupations during past five years: Pulitzer Prize-winning author of Lords of Finance: The Bankers Who Broke the World, whose articles on economics have appeared in such publications as the New York Times, Foreign Affairs, and the Financial Times. Director of Aspen Insurance Co., a New York Stock Exchange company, and Chair of the Aspen Board’s Investment Committee. Trustee of the Brookings Institution. Other directorships: The Rohatyn Group, an emerging-market fund complex that manages money for institutions Ravi Akhoury Born 1947, Trustee since 2009 Principal occupations during past five years: Trustee of American India Foundation and of the Rubin Museum. From 1992 to 2007, was Chairman and CEO of MacKay Shields, a multi-product investment management firm. Other directorships: RAGE Frameworks, Inc., a private software company; English Helper, Inc., a private software company Barbara M. Baumann Born 1955, Trustee since 2010 Principal occupations during past five years: President and Owner of Cross Creek Energy Corporation, a strategic consultant to domestic energy firms and direct investor in energy projects. Current Board member of The Denver Foundation. Former Chair and current Board member of Girls Incorporated of Metro Denver. Member of the Finance Committee, the Children’s Hospital of Colorado. Other directorships: Buckeye Partners, L.P., a publicly traded master limited partnership focused on pipeline transport, storage, and distribution of petroleum products; Devon Energy Corporation, a leading independent natural gas and oil exploration and production company Jameson A. Baxter Born 1943, Trustee since 1994, Vice Chair from 2005 to 2011, and Chair since 2011 Principal occupations during past five years: President of Baxter Associates, Inc., a private investment firm. Chair of Mutual Fund Directors Forum. Chair Emeritus of the Board of Trustees of Mount Holyoke College. Director of the Adirondack Land Trust and Trustee of the Nature Conservancy’s Adirondack Chapter. Charles B. Curtis Born 1940, Trustee since 2001 Principal occupations during past five years: Senior Advisor to the Center for Strategic and International Studies. President Emeritus and former President and Chief Operating Officer of the Nuclear Threat Initiative, a private foundation dealing with national security issues. Member of the Council on Foreign Relations and U.S. State Department International Security AdvisoryBoard. Robert J. Darretta Born 1946, Trustee since 2007 Principal occupations during past five years: From 2009 until 2012, served as Health Care Industry Advisor to Permira, a global private equity firm. Until April 2007, was Vice Chairman of the Board of Directors of Johnson & Johnson. Served as Johnson & Johnson’s Chief Financial Officer for a decade. Other directorships: UnitedHealth Group, a diversified health-care company Katinka Domotorffy Born 1975, Trustee since 2012 Principal occupations during past five years: Voting member of the Investment Committees of the Anne Ray Charitable Trust and Margaret A. Cargill Foundation, part of the Margaret A. Cargill Philanthropies. Until 2011, Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management. Other directorships: Reach Out and Read of Greater New York, an organization dedicated to promoting childhood literacy; Great Lakes Science Center John A. Hill Born 1942, Trustee since 1985 and Chairman from 2000 to 2011 Principal occupations during past five years: Founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm focused on the worldwide energy industry. Trustee and Chairman of the Board of Trustees of Sarah Lawrence College. Member of the Advisory Board of the Millstein Center for Global Markets and Corporate Ownership at The Columbia University Law School. Other directorships: Devon Energy Corporation, a leading independent natural gas and oil exploration and production company Multi-Cap Core Fund     47 Paul L. Joskow Born 1947, Trustee since 1997 Principal occupations during past five years: Economist and President of the Alfred P. Sloan Foundation, a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance. Elizabeth and James Killian Professor of Economics, Emeritus at the Massachusetts Institute of Technology (MIT). Prior to 2007, served as the Director of the Center for Energy and Environmental Policy Research at MIT. Other directorships: Yale University; Exelon Corporation, an energy company focused on power services; Boston Symphony Orchestra; Prior to April 2013, served as Director of TransCanada Corporation and TransCanada Pipelines Ltd., energy companies focused on natural gas transmission, oil pipelines and power services Kenneth R. Leibler Born 1949, Trustee since 2006 Principal occupations during past five years: Founder and former Chairman of Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Serves on the Board of Trustees of Beth Israel Deaconess Hospital in Boston, Massachusetts. Director of Beth Israel Deaconess Care Organization. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Other directorships: Eversource Corporation, which operates New England’s largest energy delivery system Robert E. Patterson Born 1945, Trustee since 1984 Principal occupations during past five years: Co-Chairman of Cabot Properties, Inc., a private equity firm investing in commercial real estate, and Chairman of its Investment Committee. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Born 1951, Trustee since 1984 Principal occupations during past five years: Chairman of New Generation Research, Inc., a publisher of financial advisory and other research services. Founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Born 1942, Trustee from 1997 to 2008 and since 2009 Principal occupations during past five years: Retired as Chairman and Chief Executive Officer of Boise Cascade, LLC, a paper, forest products, and timberland assets company, in December 2008. Prior to 2010, Director of Boise Inc., a manufacturer of paper and packaging products. Other directorships: Prior to April 2014, served as Director of TransCanada Pipelines Ltd., an energy infrastructure company Interested Trustee Robert L. Reynolds* Born 1952, Trustee since 2008 and President of the Putnam Funds since 2009 Principal occupations during past five years: President and Chief Executive Officer of Putnam Investments since 2008 and, since 2014, President and Chief Executive Officer of Great-West Financial, a financial services company that provides retirement savings plans, life insurance, and annuity and executive benefits products, and of Great-West Lifeco U.S. Inc., a holding company that owns Putnam Investments and Great-West Financial. Prior to joining Putnam Investments, served as Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of April 30, 2015, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 48     Multi-Cap Core Fund Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Executive Vice President, Principal Executive Officer, and Compliance Liaison Since 2004 Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer Since 2002 Chief of Operations, Putnam Investments and Putnam Management Robert T. Burns (Born 1961) Vice President and Chief Legal Officer Since 2011 General Counsel, Putnam Investments, Putnam Management, and Putnam Retail Management Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Since 2007 Chief Compliance Officer, Putnam Investments, Putnam Management, and Putnam Retail Management Michael J. Higgins (Born 1976) Vice President, Treasurer, and Clerk Since 2010 Manager of Finance, Dunkin’ Brands (2008–2010); Senior Financial Analyst, Old Mutual Asset Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Janet C. Smith (Born 1965) Vice President, Principal Accounting Officer, and Assistant Treasurer Since 2007 Director of Fund Administration Services, Putnam Investments and Putnam Management Susan G. Malloy (Born 1957) Vice President and Assistant Treasurer Since 2007 Director of Accounting & Control Services, Putnam Investments and Putnam Management James P. Pappas (Born 1953) Vice President Since 2004 Director of Trustee Relations, Putnam Investments and Putnam Management Mark C. Trenchard (Born 1962) Vice President and BSA Compliance Officer Since 2002 Director of Operational Compliance, Putnam Investments and Putnam Retail Management Nancy E. Florek (Born 1957) Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. Multi-Cap Core Fund     49 Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth Growth Opportunities Fund International Growth Fund Multi-Cap Growth Fund Small Cap Growth Fund Voyager Fund Blend Asia Pacific Equity Fund Capital Opportunities Fund Capital Spectrum Fund Emerging Markets Equity Fund Equity Spectrum Fund Europe Equity Fund Global Equity Fund International Capital Opportunities Fund International Equity Fund Investors Fund Low Volatility Equity Fund Multi-Cap Core Fund Research Fund Strategic Volatility Equity Fund Value Convertible Securities Fund Equity Income Fund Global Dividend Fund The Putnam Fund for Growth and Income International Value Fund Multi-Cap Value Fund Small Cap Value Fund Income American Government Income Fund Diversified Income Trust Emerging Markets Income Fund Floating Rate Income Fund Global Income Trust High Yield Advantage Fund High Yield Trust Income Fund Money Market Fund* Short Duration Income Fund U.S. Government Income Trust Tax-free Income AMT-Free Municipal Fund Intermediate-Term Municipal Income Fund Short-Term Municipal Income Fund Tax Exempt Income Fund Tax Exempt Money Market Fund* Tax-Free High Yield Fund State tax-free income funds†: Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, and Pennsylvania. * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. †Not available in all states. 50     Multi-Cap Core Fund Absolute Return Absolute Return 100 Fund® Absolute Return 300 Fund® Absolute Return 500 Fund® Absolute Return 700 Fund® Global Sector Global Consumer Fund Global Energy Fund Global Financials Fund Global Health Care Fund Global Industrials Fund Global Natural Resources Fund Global Sector Fund Global Technology Fund Global Telecommunications Fund Global Utilities Fund Asset Allocation George Putnam Balanced Fund Global Asset Allocation Funds — four investment portfolios that spread your money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund Retirement Income Lifestyle Funds — portfolios with managed allocations to stocks, bonds, and money market investments to generate retirement income. Retirement Income Fund Lifestyle 1 Retirement Income Fund Lifestyle 2 Retirement Income Fund Lifestyle 3 RetirementReady® Funds — portfolios with adjusting allocations to stocks, bonds, and money market instruments, becoming more conservative over time. RetirementReady® 2055 Fund RetirementReady® 2050 Fund RetirementReady® 2045 Fund RetirementReady® 2040 Fund RetirementReady® 2035 Fund RetirementReady® 2030 Fund RetirementReady® 2025 Fund RetirementReady® 2020 Fund RetirementReady® 2015 Fund Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Multi-Cap Core Fund     51 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 52     Multi-Cap Core Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Putnam InvestmentManagement, LLCOne Post Office SquareBoston, MA 02109 Investment Sub-Manager Putnam Investments Limited57–59 St James’s StreetLondon, England SW1A 1LD Marketing Services Putnam Retail ManagementOne Post Office SquareBoston, MA 02109 Custodian State Street Bankand Trust Company Legal Counsel Ropes & Gray LLP Independent RegisteredPublic Accounting Firm KPMG LLP Trustees Jameson A. Baxter, ChairLiaquat AhamedRavi AkhouryBarbara M. BaumannCharles B. CurtisRobert J. DarrettaKatinka DomotorffyJohn A. HillPaul L. JoskowKenneth R. LeiblerRobert E. PattersonGeorge Putnam, IIIRobert L. ReynoldsW. Thomas Stephens Officers Robert L. ReynoldsPresident Jonathan S. HorwitzExecutive Vice President,Principal Executive Officer, andCompliance Liaison Steven D. KrichmarVice President andPrincipal Financial Officer Robert T. BurnsVice President andChief Legal Officer Robert R. LeveilleVice President andChief Compliance Officer Michael J. HigginsVice President, Treasurer,and Clerk Janet C. SmithVice President,Principal Accounting Officer,and Assistant Treasurer Susan G. MalloyVice President andAssistant Treasurer James P. PappasVice President Mark C. TrenchardVice President andBSA Compliance Officer Nancy E. FlorekVice President, Director ofProxy Voting and CorporateGovernance, Assistant Clerk,and Associate Treasurer This report is for the information of shareholders of Putnam Multi-Cap Core Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees April 30, 2015	$30,139	$ — $3,090	$ — April 30, 2014	$29,180	$ — $3,025	$ — For the fiscal years ended April 30, 2015 and April 30, 2014, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $3,090 and $3,025 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
